TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-05-00246-CV



                           Navasota Resources, Ltd., Appellant

                                              v.

                  Heep Petroleum, Inc. and Larry W. Kimes, Appellees




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
        NO. 97-01738, HONORABLE PETER M. LOWRY, JUDGE PRESIDING



                         MEMORANDUM OPINION


              Appellant Navasota Resources, Ltd., and appellees Heep Petroleum, Inc. and Larry

W. Kimes, wish to abate this appeal and have filed an agreed motion to abate. We grant the

motion and abate this appeal until October 31, 2005.




                                           __________________________________________

                                           Jan P. Patterson, Justice

Before Justices B. A. Smith, Patterson and Puryear

Filed: September 27, 2005